                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ALBERTO LEDEZMA,                                        CASE NO. C18-1553-JCC
10                              Plaintiff,                   ORDER
11          v.

12   JEANNE YOUNGQUIST, et al.,

13                              Defendants.
14

15          The Court, having reviewed Plaintiff’s § 1983 civil rights complaint (Dkt. No. 4), the
16   report and recommendation of the Honorable Mary Alice Theiler, United States Magistrate
17   Judge (Dkt. No. 25), and the relevant record, hereby ORDERS that:
18          1. The Court ADOPTS the report and recommendation (Dkt. No. 25).
19          2. Defendants Jeanne Youngquist, Kenneth Dahlstedt, and Don Marlow’s motions to
20               dismiss (Dkt. Nos. 10, 12, 16) are GRANTED. Plaintiff’s claims against these
21               individuals are DISMISSED with prejudice.
22          3. If Plaintiff is able to identify individual Doe defendants and set forth claims against
23               those individuals comporting with the requirements of Judge Theiler’s report and
24               recommendation, (see Dkt. No. 25 at 2–6), he may file an amended complaint setting
25               forth claims against those individuals. Any amended complaint must be filed within
26               30 days of the date this order is issued.


     ORDER
     C18-1553-JCC
     PAGE - 1
 1          4. The Clerk is DIRECTED to send copies of this order to the parties and to the

 2             Honorable Mary Alice Theiler.

 3          DATED this 30th day of April 2019.




                                                        A
 4

 5

 6
                                                        John C. Coughenour
 7                                                      UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1553-JCC
     PAGE - 2
